Dismissed and Opinion Filed November 12, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00518-CR
                                      No. 05-14-00519-CR
                                      No. 05-14-00520-CR

                        MICHAEL WAYNE CAMPBELL JR, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-31211-Q, F12-31218-Q, F12-31219-Q

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Brown

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140518F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL WAYNE CAMPBELL JR,                      On Appeal from the 204th Judicial District
Appellant                                       Court, Dallas County, Texas
                                                Trial Court Cause No. F12-31211-Q.
No. 05-14-00518-CR       V.                     Opinion delivered per curiam before Chief
                                                Justice Wright and Justices Myers and
THE STATE OF TEXAS, Appellee                    Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered November 12, 2014
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL WAYNE CAMPBELL JR,                      On Appeal from the 204th Judicial District
Appellant                                       Court, Dallas County, Texas
                                                Trial Court Cause No. F12-31218-Q.
No. 05-14-00519-CR       V.                     Opinion delivered per curiam before Chief
                                                Justice Wright and Justices Myers and
THE STATE OF TEXAS, Appellee                    Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered November 12, 2014
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL WAYNE CAMPBELL JR,                      On Appeal from the 204th Judicial District
Appellant                                       Court, Dallas County, Texas
                                                Trial Court Cause No. F12-31219-Q.
No. 05-14-00520-CR       V.                     Opinion delivered per curiam before Chief
                                                Justice Wright and Justices Myers and
THE STATE OF TEXAS, Appellee                    Brown.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered November 12, 2014